Honorab:LeD. Richard Voges
county Attorney
Floresville, Texas

Dear sir:
                     Opinion No. O-3679
                     Re: Commissions which may be paid to a delinquent
                          tax collector attorney for an independent
                          school district.

In your letter of June 10, 1941, you request our opinion as to whether an
independent school district may legally pay to a delinquent tax collector
attorne~ya compCnsation exceeding fifteen (1%) per cent of the amount
collected.

Applica'blestatutes are Articles 7343 and 7335, Revised Civil Statutes, and
Article 7335a, Vernon's Annotated Civil Statutes. Since your question has
been definitely decided by the Supreme Court, we deem it unnecessary to
set out such statutes or to give any discussion to the same. In the case
of Bell V. Mansfield Independent School District, I.29S. W. (2d) 629, the
Supreme Court had before it for decision the validity of a contract made
by an independent school district in which the compensation provided to
be paid such a collector was twenty (2@) par cent of the amount collected.
From the opinion written by Judge Hicknan we quote:
     "* * * Our conclusion is that at the time the contract in suit was
     executed the pex%$es lawfully could have stipulated for compansation
     not to exceed fiiceen per cent of the amount collected.

    "We are unable to adopt the theory upm~which it is claimed that the
     contract for twenty per cent of the amount collected is valid. As
     above pointed out, the spesific language of Article 7343 governs the
     character of contract which the par#$~escould make. That 1anguEge
     limits the compensation to that proi;i3edby law in suits for state
     and county taxes. That amount is limited to fifteen per cants of the
     alLountcollected and there is no authority in law for the payment of
     a greater percentage. The contract under review provide8 for the
     payment of twenty per cent. It is, for that reason, void. Art.
     73358 11f?.”
Hon. D. Richard Voges, Page 2   (O-3679)



Our likptive answer to your question follows.

                                       YOWS very truly,

                                ATPOIUQX WLOFTEXAS

                                s/ Glenn R. I,s$is



                                BY
                                     Glenn X. L8wis
                                          Assistant

GRL:ej

APPROVED J-UN.18, 1941

s/ GROVER SELLER3

FIRST ASSISTANT
ATl!ORiESQXERAL

APPROVED OPINION COMMITTEE
BY B. F;'.
         B.
CHAma